
	
		II
		111th CONGRESS
		2d Session
		S. 3449
		IN THE SENATE OF THE UNITED STATES
		
			May 27 (legislative
			 day, May 26), 2010
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To authorize the Secretary of Agriculture to enter into
		  an interagency agreement with the Corporation for National and Community
		  Service to support a Nutrition Corps.
	
	
		1.Short titleThis Act may be cited as the
			 Service for Healthier Kids
			 Act.
		2.Interagency
			 agreement to promote nutrition assistance programs
			(a)Interagency
			 agreement
				(1)Secretary of
			 agriculture
					(A)In
			 generalFrom the amounts
			 appropriated under subsection (c), the Secretary of Agriculture may enter into
			 an interagency agreement, in accordance with section 192A(g)(10) of the
			 National and Community Service Act of 1990 (42 U.S.C. 12651b(g)(10)), with the
			 Corporation for National and Community Service to support a Nutrition Corps to
			 carry out the national service programs described in subsection (b) by
			 providing services that—
						(i)increase access to, and participation in,
			 the nutrition assistance programs administered by the Secretary of
			 Agriculture;
						(ii)improve the
			 quality of the nutrition assistance programs; and
						(iii)support local
			 agriculture and farm-to-school initiatives undertaken by the Secretary of
			 Agriculture.
						(B)Nutrition corps
			 assistanceFrom the amounts appropriated under subsection (c),
			 the Secretary of Agriculture, in entering into the interagency agreement under
			 subparagraph (A), may provide to the Corporation for National and Community
			 Service—
						(i)funds to be
			 transferred to the National Service Trust established under section 145 of the
			 National and Community Service Act of 1990 (42 U.S.C. 12601) to provide
			 in-service or post-service benefits to; or
						(ii)funds to otherwise support,
						participants serving in the
			 Nutrition Corps who are enrolled in a national service program authorized under
			 the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.) or the
			 Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.).(2)Corporation for
			 National and Community ServiceThe Corporation, in entering into the
			 interagency agreement under paragraph (1), shall approve, in accordance with
			 section 192A(g)(10) of the National and Community Service Act of 1990 (42
			 U.S.C. 12651b(g)(10)), positions for the national service programs carried out
			 by the Nutrition Corps as approved national service positions.
				(b)Nutrition
			 corps
				(1)National service
			 programsThe national service programs carried out by the
			 Nutrition Corps shall—
					(A)address unmet
			 health needs within communities by providing services that—
						(i)increase access
			 to, and participation in, the nutrition assistance programs administered by the
			 Secretary of Agriculture;
						(ii)improve the
			 quality of the nutrition assistance programs; and
						(iii)support local
			 agriculture and farm-to-school initiatives undertaken by the Secretary of
			 Agriculture; and
						(B)comply with the
			 nonduplication and nondisplacement requirements of section 177 of the National
			 and Community Service Act (42 U.S.C. 12637).
					(2)Services
			 authorized to be providedThe services provided by the national
			 service programs under paragraph (1) may include—
					(A)helping expand
			 in-classroom breakfast under the school breakfast program established by
			 section 4 of the Child Nutrition Act of
			 1966 (42 U.S.C. 1773) by assisting with set up and clean up;
					(B)expanding access
			 to the summer food service program for children established under section 13 of
			 the Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1761) by assisting with activities for children,
			 transporting and preparing food, and conducting outreach to recruit sponsors
			 and participants;
					(C)helping educate
			 and train program providers for the nutrition assistance programs, which may
			 include assisting home providers under the child and adult care food program
			 established under section 17 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C.
			 1766) in promoting healthy food choices and physical activity among
			 children;
					(D)helping clinics
			 participating in the special supplemental nutrition program for women, infants,
			 and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786)
			 with services requested by such clinics;
					(E)conducting
			 community needs assessments in support of efforts to reduce obesity, promote
			 healthy eating, and end childhood hunger;
					(F)helping promote
			 local agriculture and farm-to-school initiatives undertaken by the Secretary of
			 Agriculture; and
					(G)coordinating and
			 convening community stakeholders to cross-promote nutrition programs and lead
			 related planning processes.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section for fiscal year 2011 and each of
			 fiscal years 2012 through 2015.
			
